I concur in the result reached in this case because I believe that the trial judge did not consider the proper statutory factors in determining whether Sturgeon was a sexual predator. However, I believe that the majority opinion goes beyond the analysis necessary to resolve the fourth assignment of error. *Page 543 
I agree that the judge's comments indicate that he was under the impression that if he did not find Sturgeon to be a sexual predator, Sturgeon would not be subject to any of the requirements of the sex-offender provisions in R.C. Chapter 2950. I also agree that this impression was wrong. Sturgeon, by operation of law, independent of any adjudication that the court below might make, has registration requirements because he committed a sexually oriented offense as defined by the statute in effect at the time of the offense. See former R.C. 2950.01(B) (defining sexually oriented offense); see, also, R.C. 2950.04
(registration requirements).
The remainder of the majority's analysis is surplusage. There is no need to mention or discuss R.C. Chapter 2950's provisions regarding habitual sex offenders. Notwithstanding this court's reference to a "classification" of sexually oriented offenders inBoeddeker, I believe that no such separate classification exists. It is inaccurate to say that a particular offender is either a sexually oriented offender, or a habitual sex offender, or a sexual predator under R.C. Chapter 2950. One person could fit all three definitions, depending on his prior record and current offense. I think it error to endorse a system in which a judge, following a hearing, is permitted to simply circle one of three choices for an offender. At any rate, that is not the system contemplated by the statute.
I am aware that the Supreme Court of Ohio in State v. Cook has referred to a classification of sexually oriented offenders. The issues facing the court in that case were whether R.C. Chapter 2950 was an unconstitutional retroactive law or an unconstitutional ex post facto law. The court was not asked to address whether a separate, legally significant classification exists. The court cited no authority for its reference to this classification. The court's general discussion of the statute was incidental to the actual issues, and, in my opinion, therefore, dicta.
My interpretation is based on the plain language of the statute. Nowhere in R.C. Chapter 2950 is a sexually oriented-offender class defined. The term itself is merely a shorthand way of referring to someone who has committed a sexually oriented offense, but it is not a separate classification. A plea of guilty to or a conviction for a sexually oriented offense leads to registration requirements, regardless of any other classification into which the offender may fall. It does not need adjudication, and I believe that the majority opinion adds more confusion than clarity to this complex statute by referring to a classification that does not exist.
The courts must interpret the statute as it was written, not how we believe it should have been written. It may make more sense to list different classifications and allow a judge to determine pursuant to hearing into which of the *Page 544 
categories an offender fits. However, that is not the way the statute is written; therefore, I concur separately.